Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 8/14/20, is a continuation in part of 16779515, filed 01/31/2020. 

Status of Claims
Claims 1-17 and 48-58 are currently pending. Claims 18-47 have been canceled. 
Claims 1-17 and 48-58 were examined and are rejected. 

Claim Rejections-Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9, 12-15, and 48-56 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13 and 38-46 of copending Application No. 16779515 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-11, 16-17 and 57-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 38-46 of copending appl. 16779515 in view of Thompson et. al., JAMA Dermatol., vol. 152(4), pp. 419-428, publ. 2016. The instant claims are drawn to a method for treating a patient with a cutaneous squamous cell carcinoma tumor comprising: - 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
; and further comprising identifying the cSCC tumor has a high risk of metastasis based on the probability score in combination with at least one risk factor; wherein at lteast one risk factor is selected from tumor size, tumor location, immune status, depth of invasion, or differentiation. The claims are also drawn to a method of treating a patient with cSCC tumor comprising administering an aggressive treatment regimen to the patient, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
; and further comprising identifying the cSCC tumor has a high risk of metastasis based on the probability score in combination with at least one risk factor; wherein at least one risk factor is selected from tumor size, tumor location, immune status, depth of invasion, or differentiation. The copending claims are drawn to treating a patient also having a cSCC tumor comprising comparing the expression levels of the same 34 genes; identifying whether the tumor has a low to high risk of metastasis based on the expression levels of the 34 genes, and administering to the patient an aggressive treatment when the patient has a cSCC tumor with a high risk of metastasis. Although the copending claims don’t recite further comprising identifying the cSCC tumor has a high risk of metastasis based on the probability score in combination with at least one risk factor; wherein at least one risk factor is selected from tumor size, tumor location, immune status, depth of invasion, or differentiation, the addition of such steps to the method of the copending claims would have been prima facie obvious. Thompson teaches although most cases of cSCC have an excellent prognosis after surgical excision, up to 5.2% of patients have nodal metastasis, and up to 2.1% die of metastatic disease (p. 420, left col., 1st para). Thompson further teaches statistically significant risk factors for cSCC metastasis include diameter exceeding 20 mm (e.g., tumor size), poor differentiation, and immunosuppression (p. 421, left col., 1st full para). Therefore, it would have been prima facie obvious to have added the step of evaluating a risk factor of tumor size, differentiation, and immune status as part of the claimed method of treatment to determine if the cSCC tumor has an increased risk of metastasis, as Thompson teaches these risk factors are associated with higher risk of tumor metastasis. The instant and copending claims are as such obvious variants of each other and are not patentably distinct. 

Information Disclosure Statement
The IDS filed on 8/14/20 has been considered. 

Conclusion
Claims 1-17 and 48-58 were examined and are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627